DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 – 21, 23, 28 – 39, 44, 45 of U.S. Patent No.11,056,110.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1, 3, 8 – 21, 23, 28 – 39, 44, 45 of the patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim 44 of the cited patent.
Instant application 17/346,626
US patent 11,056,110
Comparison
1. An operation method of a dialog agent, comprising:
44. An operation method of a dialog agent, comprising:
Same
obtaining an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming utterance to be received to request the service;
obtaining an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming utterance to be received to request the service;
Similar
determining whether requirements of items requested for the service are satisfied based on the utterance history;
determining whether requirements of the items are satisfied based on the utterance history; wherein determining whether the requirements are satisfied comprises determining whether a requirement of at least one of the items is not satisfied, and
wherein determining whether the requirement of the at least one item is not satisfied comprises:

inputting the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are not satisfied and to output, as a multi-hot vector, state information corresponding to the items; and determining whether the requirement of the at least one item is not satisfied based on the multi-hot vector.
Similar
updating a requirement specification including state information indicating whether the requirements of the items are satisfied based on a result of the determining;
updating a requirement specification including items requested for the service based on the utterance history; updating the requirement specification based on a result of the determining,
Similar
generating utterance information to be used to request the service based on the updated requirement specification; and
generating utterance information to be used to request the service based on the updated requirement specification; and
Same
outputting the utterance information.
outputting the utterance information,
Same


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 – 5,  7 – 18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruber et al. (US PAP 2013/0275164).
As per claims 1, 14, Gruber et al. teach an operation method of a dialog agent, comprising:
obtaining an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming utterance to be received to request the service (“The application of personal information and personal interaction history in the interpretation and execution of user requests. Unlike conventional search engines or question answering services, the embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like)’; paragraphs 135 — 139);
determining whether requirements of items requested for the service are satisfied based on the utterance history (“one or more different threads or instances of active input elicitation component(s) 1094 may be initiated in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of active input elicitation component(s)”; paragraph 271);
updating a requirement specification including state information indicating whether the requirements of the items are satisfied based on a result of the determining (paragraphs 305 — 307);
generating utterance information to be used to request the service based on the updated requirement specification; and outputting the utterance information (“The ability to use dialog history may make a more natural interaction possible, one which resembles normal human conversation. [0140] Active input elicitation, in which assistant 1002 actively guides and constrains the input from the user, based on the same models and information used to interpret their input. For example, assistant 1002 may apply dialog models to suggest next steps in a dialog with the user in which they are refining a request; offer completions to partially typed input based on domain and context specific possibilities”; paragraphs 135 — 140).
As per claims 2, 15, Gruber et al. further disclose the state information indicates at least one of: a first state indicating that a requirement of a corresponding item is satisfied, a second state indicating that a requirement of a corresponding item is not satisfied, or a third state indicating that whether a requirement of a corresponding item is satisfied or not satisfied is not yet determined (paragraphs 271, 385, 400).

As per claims 3, 16, Gruber et al. further disclose the utterance information comprises utterance content for inquiring at least one of an item for which the requirements is not satisfied, and an item for which the requirements is not yet determined (paragraphs 271, 385, 400).

As per claims 4, 17, Gruber et al. further disclose determining whether the requirements are satisfied comprises at least one of: determining whether a requirement of at least one of the items is satisfied; or determining whether a requirement of at least one of the items is not satisfied (paragraphs 271, 385, 400).

As per claims 5, 18, Gruber et al. further disclose determining whether the requirement of the at least one item is satisfied comprises: inputting the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are satisfied and to output, as a multi-hot-vector, state information corresponding to the items; and

determining whether the requirement of the at least one item is satisfied based on the multi-hot vector (“interpreting natural language 200, dispatching to services 400, and generating output 600. [0375] Domain model component(s) 1056 may provide lists of words that might match a domain concept or entity, such as names of restaurants, which may be used for active elicitation of input 100 and natural language processing 200. [0376] Domain model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant... one or more different threads or instances of domain models component(s) 1056 may be initiated in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of domain models component(s)’; paragraphs 375 - 378, 385, 386).

	As per claims 7, 20, Gruber et al. further disclose determining whether all requirements of the items are satisfied; and notifying a user that the request for the service is completed based on a determination that all the requirements are satisfied (paragraphs 135 - 141).

	As per claim 8, Gruber et al. further disclose determining whether all the requirements of the items are satisfied comprises at least one of: determining whether all the requirements are satisfied based on the updated requirement specification; or
determining whether all the requirements are satisfied using a classifier configured to determine whether the requirements of the items are satisfied based on the utterance history and the requirement specification and to output a value indicating whether all the requirements are satisfied (paragraphs 305 — 307, 385).

	As per claim 9, Gruber et al. further disclose determining an utterance target based on the updated requirement specification, wherein outputting the utterance information comprises: outputting the utterance information to the utterance target (“the digital assistant determines a target entertainment event of the reservation request based on the dialogue context, where the target entertainment event corresponds to one of the search results previously presented. Once the target entertainment event has been determined, the digital assistant executes a reservation procedure to purchase one or more tickets for the determined target entertainment event.”; paragraphs 1069, 1070).

	As per claim 10, Gruber et al. further disclose determining the utterance target comprises: in response to a requirement of at least one of items included in the updated requirement specification not being satisfied, determining a user to be the utterance target (paragraphs 1069, 1070).

	As per claim 11, Gruber et al. further disclose the items include at least one required item set for each type of service and at least one optional item (paragraphs 21, 125).

	As per claim 12, Gruber et al. further disclose obtaining the utterance history comprises at least one of: obtaining a first outgoing utterance to be transmitted from the dialog agent to a provider of the service; obtaining a first incoming utterance to be received by the dialog agent from the provider of the service; obtaining a second outgoing utterance to be transmitted from the dialog agent to a user; or obtaining a second incoming utterance to be received by the dialog agent from the user (“the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.”; paragraphs 9 — 13).

	As per claim 13, Gruber et al. further disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the operation method of claim 1 (paragraph 1098).

Allowable Subject Matter
6.	Claim 6, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer over U.S. Patent No.11,056,110.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 6, 19, the prior art made of record does not teach or suggest determining whether the requirement of the at least one item is not satisfied comprises: inputting the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are not satisfied and to output, as a multi-hot vector, state information corresponding to the items; and determining whether the requirement of the at least one item is not satisfied based on the multi-hot vector.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. teach complementary virtual audio generation.  Brown et al. teach virtual assistant conversations.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658